Citation Nr: 0630516	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for 
service-connected conversion reaction, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1941 to April 
1942.

In a December 1942 rating decision, service connection was 
granted for psychoneurosis, amnesic type, also referred to as 
conversion reaction.  A 10 percent disability rating was 
assigned.  

In a February 1944 rating decision, the RO temporarily 
increased the assigned rating to 50 percent, effective 
December 1943.  The assigned rating was subsequently reduced 
to 30 percent, effective May 1947.  The assigned rating was 
later reduced again to 10 percent effective May 1950.  
Finally, the assigned disability rating was reduced to 
noncompensable effective June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action by the RO 
that denied service connection for PTSD and also denied a 
compensable rating for a conversion reaction.  In a rating 
action of February 2004, the RO increased the evaluation for 
the veteran's conversion reaction to 10 percent, effective 
November 18, 2002.

In January 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  The case is 
before the Board for appellate consideration at this time

This matter was previously before the Board in January 2006, 
at that time it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  That 
development has now been completed and in April 2006, the AMC 
issued a Supplemental Statement the Case (SSOC) which 
continued to deny the veteran's claims.  Accordingly, the 
matter has been returned to the Board for further appellate 
action.  




FINDINGS OF FACT

1.  Although the veteran exhibits psychiatric trauma and PTSD 
symptoms, the preponderance of the medical evidence is 
against a finding that the clinical criteria for a diagnosis 
of PTSD have been met.  

2.  The veteran's current service-connected mental disorder 
manifests as sleep disturbances, tearfulness when confronted 
with media which reminds him of the war, and with GAF scores 
ranging between 60 and 65 during the period of the veteran's 
appeal.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§  3.303; 
3.304(f)( 2006).

2.  The criteria for a disability rating higher than 10 
percent for the veteran's current service-connected mental 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD as well as an increased rating for his service-connected 
psychiatric disorder other than PTSD, currently denominated 
by the RO as conversion reaction.  

The Veterans Claims Assistance Act of 2000

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004). More recently, in Dingess 
v. Nicholson, 19 Vet.  App. 473 (2006), the Court held that 
the notice requirements of section 5103(a) apply to the 
initial rating assigned following a grant of service 
connection, and that that the notice on the disability rating 
element must also be provided prior to an initial unfavorable 
decision by the AOJ.  However, the Court further held that 
when content-complying but late notice is provided, such as 
at the time of or after the AOJ decision, the claimant, on a 
matter on appeal to the Court, would have to come forward 
with a plausible showing of how the essential fairness of the 
adjudication was affected by that late notice.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.).  Moreover, the Court has previously held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.  
Ibid.

Here, the record reflects that the RO sent correspondence to 
the veteran in October 2002 regarding his claim for an 
increased rating for a matter designated by him as his 
service-connected condition.  The letter was sent prior to 
the initial adjudication of these claims.  In addition, 
correspondence was sent to the veteran in February 2006 from 
the Appeals Management Center (AMC) which specifically 
addressed the current appellate issues.  Taken together, this 
correspondence addressed the requirements for a grant of 
service connection and informed the veteran that to establish 
entitlement to an increased evaluation he had to show that 
the service-connected disability had gotten worse; informed 
the veteran of what information and evidence he must submit 
to support these claims; what information and evidence will 
be obtained by VA; and addressed the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.
The Board additionally observes that the veteran has been 
ably represented by the service organization in this case, 
and both his representative and the veteran himself appear to 
be fully conversant with what is required of them and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).   

The Board acknowledges that the Court indicated in Dingess, 
supra, that a claimant should be notified of potential 
disability rating(s) and the assignment of effective date(s) 
as part of the notification provided in the initial service 
connection claim. However, the veteran has not disagreed with 
the effective date assigned for the establishment of his 
increased disability rating for conversion reaction granted 
during the course of this appeal.  Moreover, for the reasons 
detailed below, the preponderance of the evidence is against 
the establishment of service connection for PTSD.  
Consequently, it does not appear he is prejudiced by the 
Board's adjudication of these claims without providing such 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield, supra; see also 38 C.F.R. § 
20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. Accordingly, there is no further 
duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records and Vet Center records.  
During the course of this appeal, the veteran was referred 
for a VA mental status examination, which was completed in 
May 2003 with an additional opinion obtained in March 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran initially 
requested a personal hearing, but with withdrew this request 
by September 2004 correspondence.    



1.  Entitlement to service connection of PTSD

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Analysis

The veteran essentially contends that he has PTSD stemming 
from combat stressors experienced while he was on active duty 
during the attack on Pearl Harbor during WWII.    

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2006); Moreau, supra.  

With respect to element (3), in-service stressors, the Board 
notes that it is undisputed that the veteran was present at 
Pearl Harbor on December 7, 1941 and that service-connection 
has been in effect for a psychiatric disability incurred 
secondary to those stressors since 1942.  At the time service 
connection was established, PTSD was not a recognized 
psychiatric diagnosis.  

The question before the Board then becomes whether or not the 
veteran's psychiatric disabilities include currently 
diagnosed PTSD.  That is to say whether or not element (1) is 
met.  For the reasons and bases set out below, the Board has 
determined that the weight of the medical evidence is against 
a conclusion that the veteran's psychiatric disorder is 
properly diagnosed as PTSD.  
The veteran has been seeking treatment for PTSD since 
December 2002.  His treatment records indicate a provisional 
diagnosis of PTSD rendered by two social workers.  Thereafter 
in February 2003, he was referred to a psychiatrist, Dr. K., 
for further review.  Dr. K. determined that the veteran had 
previously suffered from a conversion disorder which had then 
converted into latent PTSD and subsequently an active anxiety 
disorder.  In general, however, the veteran's VA treatment 
records refer to his underlying diagnosis as "PTSD", which  
apparently is a  reflection of the Diagnosis rendered as part 
of the December 2002 intake process.  

However, even in that context, certain of those records also 
note that the veteran does not meet all of the diagnostic 
criteria for PTSD.  Specifically, the objective testing  used 
as the basis for the December 2002 PTSD diagnosis which has 
been carried forward on the veteran's treatment records 
showed inconsistent results.  That is to say that the veteran 
met the testing criteria for PTSD only on post-traumatic 
checklist, scoring just one point over the 50 point 
designated cut-off.  He did not meet the criteria for a PTSD 
diagnosis for the Mississippi scale.  
Additionally, treatment records from September 2004 indicated 
that at that time the veteran did not meet the reexperiencing 
criteria for a diagnosis of active PTSD.  
Similarly, treatment records from the Veteran's Center from 
January 2003 through April 2003 document reports of PTSD 
symptoms but do not confirm a diagnosis of PTSD.    

In contrast, however, are the results of the May 2003 VA 
examination, the March 2006 VA opinion.  Both opinions were 
rendered by a competent psychology practitioner with review 
of the veteran's entire history, including the remote records 
from the 1940s documenting the nature and onset of the 
veteran's psychological condition as well as a review of the 
veteran's current treatment records which documented both the 
diagnosis of PTSD and the lack of consistency in terms of 
symptoms and objective testing indicating PTSD.  

The Board places greater weight on the May 2003 and March 
2006 opinions of the VA examiner than it does on the 
references to PTSD diagnosis contained in the veteran's 
treatment records.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (rejecting the "treating physician rule," 
which holds that opinions of the claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant); see Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) (Board may appropriately favor the 
opinion of one competent medical authority over another).  
Specifically, only the May 2003 and March 2006 opinions were 
undertaken with a review of the veteran's full record and 
these opinions are the only ones which attempt to reconcile 
the veteran's absence of certain PTSD criteria and 
inconclusive objective testing results with his full clinical 
picture.  Additionally, the Board notes that the March 2006 
VA opinion contains a lengthy and well-reasoned opinion to 
the effect that the veteran initially suffered from a 
conversion reaction and that this is condition is in 
remission but that the veteran continues to suffer from an 
anxiety disorder other than PTSD.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (noting that other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion).  Accordingly, the weight of the 
competent and probative medical evidence is against a finding 
of a diagnosis of PTSD, as the evidence shows that anxiety 
disorder, not otherwise specified is the more appropriate 
diagnosis.  

In the absence of a current disability, service connection 
may not be granted.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed PTSD, 
service connection may not be granted for that condition.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
Thus, service connection for PTSD must be denied on this 
basis alone.

The Board acknowledges that the veteran clearly suffers from 
a psychiatric condition incurred as a result of combat 
stress.  However, that condition is not PTSD and has already 
been granted service connection.



2.  Entitlement to an increased disability rating for 
service-connected conversion reaction, currently evaluated as 
10 percent disabling.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The pertinent criteria of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including anxiety disorders 
and somatoform disorders, provide as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9413 (2006).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder which has been 
designated as a conversion disorder.  His service-connected 
disability is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9424 (2006).  He 
essentially contends that the symptomatology associated with 
his psychiatric disorder is more severe than is contemplated 
by the currently assigned rating.   For the reasons set out 
below, the Board has determined that, although the veteran's 
psychiatric disorder should be redesignated under a different 
diagnostic code, an increased rating is not in order.   

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's service-connected psychiatric disorder is 
currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9424 (Conversion disorder) 
(2006).  The veteran was initially granted service connection 
for a psychiatric disorder in 1942 after presenting with 
complaints consistent with a conversion disorder (memory 
loss, excessive sleeping) as a result of stress experiences 
during Pearl Harbor.  However, at this time, the Board has 
found that a use of a different diagnostic code, 
specifically, Diagnostic Code 9413 (Anxiety Disorder, not 
otherwise specified) is more appropriate in this case.

As indicated in the Introduction and as discussed concerning 
the veteran's PTSD service connection claim above, since the 
initial designation of the veteran's service-connected 
psychiatric disability, the veteran's mental health condition 
has undergone improvement and has also changed in character.  
Specifically, in a February 2003 evaluation of the veteran's 
treating psychiatrist, Dr. K. determined that the veteran's 
mental health condition was best characterized as "latent, 
chronic PTSD that presented as a dissociative (disorder) 
after WWII and then transitioned into a chronic anxiety state 
over the years."  The conclusion that the veteran's current 
combat-stress related psychiatric disorder is more 
appropriately classified as an anxiety disorder rather than 
conversion disorder is supported by the conclusions of the 
May 2003 VA examination and the March 2006 VA mental health 
opinion both of which concluded that the veteran's current 
psychiatric disorder is an anxiety disorder, not otherwise 
specified.   Further, the May 2003 examination, the VA 
treatment records and the remote history of this matter, 
including the evidence considered at the time of the May 1960 
rating decision, each indicate that although the veteran 
suffered from a conversion disorder at one time, that 
condition is now in remission.  The current evidence further 
indicates that the conversion disorder subsequently 
transitioned into an anxiety disorder.  

As discussed above, the veteran has sought entitlement to 
service connection for PTSD.  To the extent that this 
separate claim may also be considered a contention by the 
veteran that his service-connected psychiatric disorder is 
more correctly evaluated as PTSD the Board has also 
considered application of Diagnostic Code 9411 (PTSD).   
Application of this diagnostic code to the veteran's 
psychiatric symptomatology would not result in an increased 
rating.  With the exception of eating disorders, all mental 
disorders including PTSD, conversion disorder and unspecified 
anxiety disorder are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.   

It is undisputed that the veteran suffers from a psychiatric 
disorder which had its genesis in stressors encountered at 
Pearl Harbor.  Based upon a review of the current competent 
medical evidence of record, the Board has determined that the 
veteran's service-connected psychiatric disorder which had 
previously manifested as a conversion disorder, currently 
manifests as an anxiety disorder other than PTSD.  Although 
the same evaluative criteria will be used, the Board finds 
that use of Diagnostic Code 9413 (anxiety disorder, not 
otherwise specified) is most appropriate as it corresponds to 
the veteran's specifically diagnosed disability.   
Accordingly, Diagnostic Code 9413 will be applied.  

Schedular Rating

The veteran's service-connected psychiatric disorder is 
currently rated as 10 percent disabling.  In order to warrant 
the assignment of the next higher 30 percent rating, there 
must be evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The evidence of record clearly indicates that the symptoms of 
the veteran's anxiety disorder consist predominantly of 
reports of sleep disturbances and tearfulness with the 
memories of his combat stressors.  However, the evidence of 
record does not indicate that these symptoms are productive 
of a moderate occupational or social impairment.  In the 
March 2006 medical opinion, based upon a review of the 
totality of the veteran's treatment records including the 
results of the May 2003 examination, it was noted that 
regarding his symptoms "the degree to which these symptoms 
impair his day to day functioning are (sic) minimal."

This conclusion is further supported by his ongoing treatment 
records which show that his most recent GAF score of record 
is 65.  This corresponds with an individual who has some mild 
symptoms, but who is generally functioning pretty well, and 
has some meaningful interpersonal relationships.  At his 
January 2006 treatment visit the veteran's memory was noted 
to be intact, thought was characterized as normal, affect was 
appropriate, that is to say not depressed and his symptoms 
appeared to be largely controlled by his medication.  The 
treatment records do not document panic attacks weekly or 
less often, suspiciousness or memory loss.  

The description of the severity and manifestations of the 
veteran's symptoms contained in the January 2006 treatment 
record is consist with the picture presented in his ongoing 
treatment records.  See, e.g., VA treatment record dated 
October 28, 2003 reporting a GAF score of 64 and VA treatment 
record dated February 13, 2003 reporting a GAF score of 65.  

Moreover, the May 2003 VA examination clearly demonstrates 
that by the veteran's own self-report he is involved in a 
variety of hobbies and has in general had stable family 
relationships, including a first marriage which ended in 
divorce after 36 years and his current marriage which has 
lasted in excess of twenty years.  The examiner concluded 
based upon his examination of the veteran, review of the 
evidence of record, interpretation of objective testing and 
consultation with the veteran's treating psychiatrist that 
the veteran's symptoms were productive of only a "minimal" 
disruption in the veteran's ability to function.  

Further, the treatment records document that for the period 
between September 2004 and September 2005 the veteran felt 
well enough to discontinue treatment.   

As such, the competent and probative medical evidence of 
record does not indicate that the criteria for the next 
higher 30 percent disability have been met or approximated.  
The evidence of record shows some sleep disturbance and 
tearfulness, but that the veteran's symptoms are largely 
controlled by his medication and that in general he does not 
exhibit depressed mood, panic attacks or memory loss.  

The Board has also considered the criteria for the assignment 
of a 50 percent, 70 percent or 100 percent disability rating.  
However, as the evidence of record shows only a mild 
functional impairment, the criteria for those higher ratings 
are also not met.  

Accordingly, the evidence of record shows that the veteran's 
disability most closely corresponds with the criteria for a 
10 percent disability rating.  That rating will be continued 
under Diagnostic Code 9413.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 2006 SSOC, the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected psychiatric disability such as to 
render the veteran's disability exceptional or unusual and 
require an extraschedular rating based on frequent 
hospitalization.  Indeed, it appears that veteran has not 
been hospitalized for this disability in over 50 years.  

There is no evidence of an unusual clinical picture.  As has 
been discussed by the Board above, the medical evidence of 
record indicates that the current symptomatology is mild and 
periodically requires no therapy.  There is nothing in the 
objective medical evidence which indicates that an 
exceptional or unusual disability picture exists.  

With respect to marked interference with employment, the 
veteran is retired, however, the evidence of record indicates 
that he was able to maintain employment in various fields 
before retiring.  The medical evidence does not in any way 
indicate that any significant disruption to his employment 
was caused by the service-connected psychiatric disability.      

Assuming for the sake of argument that if the veteran could 
work he might experience certain problems due to his service-
connected psychiatric disability which would translate to 
difficulty in employment, any such symptoms have been 
considered in assigning the schedular rating now in effect.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected psychiatric 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2006).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

ORDER

Entitlement to service connection of PTSD is denied.  

Entitlement to an increased disability rating for service-
connected anxiety disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


